—Order, Supreme Court, New York County (Helen Freedman, J.), entered June 5, 1992, which denied defendant W.R. Grace & Co.-Conn.’s motion for summary judgment, unanimously affirmed, with costs.
Plaintiffs personal affidavit along with other evidence indicates that her late husband was likely exposed to asbestos-containing material which was manufactured by W.R. Grace. Accordingly, questions of fact are raised as to whether said exposure resulted in the death of plaintiffs husband allegedly caused by asbestos-related lung cancer. Summary judgment was properly denied. Concur—Sullivan, J. P., Rosenberger, Asch and Rubin, JJ.